       Case 4:18-cr-00061-BMM Document 137 Filed 07/13/20 Page 1 of 7




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

 UNITED STATES OF AMERICA,                      CR 18-61-GF-BMM

             Plaintiff,

      vs.                                       ORDER on COMPASSIONATE
                                                RELEASE
 SHAYANNA MARIE ENGLAND,

             Defendant.


      Defendant Shayanna Marie England filed a motion seeking compassionate

release, or in the alternative for home detention (Doc. 131) under 18 U.S.C. §

3582(c)(1)(A)(i), on June 16, 2020, in light of the COVID-19 pandemic. The

United States responded on June 23, 2020.

      England is currently serving a sentence of 12 months and one day for

involuntary manslaughter. See Judgment (Doc. 109). The Bureau of Prisons (BOP)

projects her release for September 10, 2020. See Inmate Locator,

https://www.bop.gov/inmateloc/ (accessed July 13, 2020). England is set to be
                                         1
       Case 4:18-cr-00061-BMM Document 137 Filed 07/13/20 Page 2 of 7



released from FCI Pekin, Illinois, where she is incarcerated, on August 6, 2020, for

transfer to home detention. See Government Exhibits 1-2. As of July 13, 2020,

there are two reported active inmate cases of COVID-19 at FCI Pekin. See

Interactive Map, https://www.bop.gov/coronavirus/ (accessed July 13, 2020).

England has requested the Court’s intervention in this matter because of her stated

health issues, as well as those of her infant daughter. She states that these factors

may put both of them at higher risks of complications related to COVID-19,

warranting her early release or transfer to home detention.

      The Court may reduce England’s sentence if “extraordinary and compelling

reasons warrant such a reduction.” See 18 U.S.C. § 3582(c)(1)(A)(i). Any

reduction must be “consistent with applicable policy statements issued by the

Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A)(i); see also U.S.S.G. §

1B1.13. The Sentencing Commission’s guideline provides that a defendant’s

suffering from a serious physical or medical condition may constitute an

“extraordinary and compelling reason.” See U.S.S.G. § 1B1.13 cmt. n. 1(A)(ii)(I).

The guideline further provides that family circumstances, such as the “death or

incapacitation of the caregiver of the defendant’s minor child,” also may constitute

an “extraordinary and compelling reason.” See U.S.S.G. § 1B1.13 cmt. n. 1(C)(i).

The defendant also must show that she does not pose a danger to the safety of any

other person or to the community, as provided in 18 U.S.C. § 3142(g). Section

                                           2
       Case 4:18-cr-00061-BMM Document 137 Filed 07/13/20 Page 3 of 7



3142(g) requires the Court to consider, among other things, “the nature and

circumstances of the offense” of conviction and “the history and characteristics of

the person, including . . . the person’s character [and] family ties.” 18 U.S.C. §

3142(g)(1), (3)(A).

      The Court has considered the § 1B1.13 sentencing reduction guidelines and

finds that “extraordinary and compelling reasons” warrant the reduction of

England’s sentence. The Court also has reviewed the factors set forth in § 3142(g)

of Title 18 and determined that England does not present a danger to the safety of

any other person and the community.

      England explains that she has a “documented medical history” of respiratory

illness, bronchitis, and other health issues. See Mot. for Release (Doc. 132). These

factors may increase her vulnerability to complications arising from COVID-19

infection. The Court nonetheless recognizes the Government’s argument that

England “has not shown that she currently suffers from any of these conditions.”

See Response to Mot. for Release (Doc. 134) at 14. The fact remains that the

unprecedented circumstances of the COVID-19 pandemic have placed England,

like countless other BOP inmates, at a higher risk of complications. Given that the

number of reported active inmate cases at FCI Pekin is rising, present

circumstances permit that England’s stated health issues approach the standard of a

“serious physical or medical condition.” See U.S.S.G. § 1B1.13 cmt. n. 1(A)(ii)(I).

                                           3
       Case 4:18-cr-00061-BMM Document 137 Filed 07/13/20 Page 4 of 7



      BOP assures that it “has taken aggressive steps to protect inmates’ health

and has worked hard to try to keep COVID-19 outside of its facilities.” See

Response to Mot. for Release (Doc. 134) at 3. The Court recognizes BOP’s efforts

to mitigate the prospect of COVID-19 spread. Because of her health conditions,

however, England qualifies as one of the many inmates whose circumstances

warrant proactive measures.

      Most concerning to the Court is the potential for COVID-19 spread at FCI

Pekin over the next month, before England’s scheduled transfer to home

confinement on August 6, 2020. The possibility of COVID-19 spread at FCI Pekin

throughout July and August of 2020 increases the chances that England contracts

the virus and brings it home to her family. Namely, England’s daughter, Kahlani

Wild Gun, remains at risk, owing to issues stemming from her premature birth in

June of 2019, at 32 weeks of gestation. See Medical Records (Doc. 133). As

England explains, Kahlani is “medically fragile” and more susceptible to

complications caused by COVID-19. See Mot. for Release (Doc. 132) at 9. The

Court takes seriously the risk of England infecting her daughter upon her

scheduled transfer to home confinement. Sentence reduction will help reduce

England’s potential exposure to COVID-19 at FCI Pekin, before her return home.

      Accordingly, England’s request satisfies the standard of “extraordinary and

compelling reasons” because of “family circumstances” concerning the “death or

                                         4
       Case 4:18-cr-00061-BMM Document 137 Filed 07/13/20 Page 5 of 7



incapacitation of the caregiver of the defendant’s minor child.” See U.S.S.G. §

1B1.13 cmt. n. 1(C). Kahlani’s medical ailments demand continual attention,

including frequent hospitalization. So far, England’s mother, Danette Harwood, as

well as England’s husband and Kahlani’s father, Brendon Wild Gun, have served

as the primary caretakers. See Mot. for Release (Doc. 132) at 9. The COVID-19

pandemic has made caring for Kahlani significantly more difficult.

      England reports that local child care providers have turned away the

vomiting and aspirating infant, forcing Brendon Wild Gun to quit his job to stay

home to care for her. See Defendant Exhibit 2. What is more, Kahlani’s

grandmothers are forced to take time off work to help with the infant’s care. See

Mot. for Release (Doc. 132) at 9; Defendant Exhibit 2. Kahlani’s caretakers face

the dilemma of needing to tend to the child while also remaining employed. Their

need to work less to provide caregiving puts their employment in jeopardy, which

in turn puts Kahlani’s care at risk. This dilemma qualifies as an “incapacitation of

the caregiver of the defendant's minor child” that warrants a reduction in England’s

sentence.

      The Court also has considered the factors set forth in 18 U.S.C. § 3142(g),

and has determined that England does not pose a danger to the safety “of any other

person and the community.” See 18 U.S.C. § 3142(g). BOP houses England in a

low-security facility. She has served her term without incident. See Mot. for

                                          5
       Case 4:18-cr-00061-BMM Document 137 Filed 07/13/20 Page 6 of 7



Release (Doc. 132) at 10. The Government does not dispute this account. The

nature and circumstances of England’s crime were tragic and complex [See Mot.

for Release (Doc. 132) at 11; Presentence Report]; the Court considered these

factors when it imposed a sentence of 12 months and one day instead of a term

within the guideline range of 41 to 51 months. Her crime is not one that could be

deterred through the maintenance of a longer sentence. As England states, she “has

no criminal history” and “no realistic chance of recidivism.” See Mot. for Release

(Doc. 132) at 11. She has a suitable place for living after her release. See Mot. for

Release (Doc. 132) at 11. The release of England at this time would not pose a

danger to the community.

      The Court finds that England has provided “extraordinary and compelling

reasons” for a reduction in her sentence. The Court also finds that England does

not present a danger to any other person and the community.

      Accordingly, IT IS ORDERED that England’s motion for compassionate

release (Doc. 132) is GRANTED. Her period of incarceration is reduced to time

served (277 days). She shall be released from the custody of the Bureau of Prisons

on this judgment.




                                          6
 Case 4:18-cr-00061-BMM Document 137 Filed 07/13/20 Page 7 of 7




DATED this 13th day of July, 2020.




                                7
